Citation Nr: 1747851	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  11-09 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than April 28, 2009, for non-service connected pension benefits.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to September 1975.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded the Veteran's claim in June 2015 and April 2017 to schedule him for a Board videoconference hearing.  

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of the hearing is associated with the Veteran's claims file.  

The Board observes that evidence has been added to the claims file since the May 2011 Supplemental Statement of the Case that has not been initially reviewed by the Agency of Original Jurisdiction (AOJ).  This evidence includes statements from the Veteran that are essentially duplicative of statements that he had previously submitted or are otherwise not pertinent to the instant claim.  As to evidence that the Veteran filed in June 2017, the Veteran waived initial AOJ review of this evidence at his June 2017 Board hearing.  In addition, VA has added VA treatment records to the claims file that are duplicative or otherwise cumulative of medical evidence that was previously of record, or that do not have a bearing on the Veteran's claim.  As such, it is not necessary to refer this evidence to the AOJ, and the Board may proceed to adjudicate the instant claim.  See 38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  In an August 2009 rating decision, the RO granted entitlement to non-service connection pension benefits, effective April 28, 2009, the date that the Veteran filed an informal claim for VA pension benefits.  

2.  There is no record of a formal or informal claim, or any communication evidencing an intent to apply for, or a belief in entitlement to, VA non-service connected pension benefits prior to April 28, 2009.  

3.  The preponderance of the evidence is against a finding that in the year preceding his April 2009 claim, the Veteran became permanently and totally disabled and was incapacitated by a physical or mental disability which prevented him from being able to file a disability pension claim for at least the first 30 days immediately following the date on which he became permanently and totally disabled.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 28, 2009, for the award of non-service connected benefits are not met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.400 (2016); 38 C.F.R. §§ 3.1, 3.155 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As VCAA notice is not generally applicable to claims for earlier effective dates once a benefit has been awarded, there is no need to discuss VA's duty to notify the Veteran, where, as here, he has raised no indication of any prejudice from defective VCAA notice.  See 38 C.F.R. § 3.159(b)(3); cf. Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  In pertinent part, available VA treatment records and lay statements have been associated with the record.  

With respect to VA treatment records, the Board observes that in a November 2011 VA 21-4142 authorization form, the Veteran requested that VA obtain treatment records from multiple VA facilities, including records from the Los Angeles VA Medical Center (VAMC) dated between September 1985 and January 1986 that pertained to treatment for broken bones and a TBI, and records from the Salisbury VAMC dated in 2003 that pertained to rehabilitation.  

The Board notes that prior to the Veteran's request, appointment lists and admission reports from the Los Angeles VAMC dated between 1985 and 1986 had already been associated with the claims file.  Nevertheless, VA attempted to obtain any outstanding records from the Los Angeles and Salisbury VAMCs, and as reflected in April 2013 memoranda, the requested records were unavailable, and further requests to obtain them would be futile.  VA sent the Veteran a letter notifying him of its inability to obtain these records.  In his April 2013 response, he indicated that the records might be available from the Office of Professional Management (OPM).  

While there is no indication that VA attempted to obtain records from OPM, the Board finds that it may proceed to adjudicate the Veteran's claim, as the record does not tend to suggest that records in OPM's possession would substantiate, or otherwise be pertinent to, his claim.  To the extent that any records from OPM might contain documentation of the Veteran's 1985 inpatient admissions at the Los Angeles VAMC for his left tibia-fibula fracture, the record already includes admission reports from the Los Angeles VAMC showing that the Veteran was admitted from September 11, 198 to September 24, 1985, and from October 1985 to January 10, 1986, on account of his left tibia-fibula fracture.  As such, records pertaining to his inpatient treatment at the Los Angeles VAMC would be duplicative of evidence that is already contained in the claims file.  Moreover, the Veteran's statement does not suggest that records in OPM's possession include documentation of his purported 1985 claim for VA pension or disability benefits.  In addition, the Veteran submitted records pertaining to his 2012 application for disability retirement from VA, which include records from OPM.  Thus, as the record indicates that any records from OPM would be duplicative or otherwise not relevant to the instant claim, it is not necessary for the RO to make attempts to obtain such records prior to the Board adjudicating the instant claim.  See 38 C.F.R. § 3.159(c)(2).  In light of the background noted above, the Board also concludes that VA has no further duty to attempt to obtain outstanding records from the Los Angeles or Salisbury VAMCs.  See id.  

As neither the Veteran nor his representative have identified any additional relevant evidence concerning this claim, the Board concludes that no further assistance in developing pertinent facts is required for VA to comply with its duty to assist.  

II.  Effective Date for Non-Service Connected Pension Benefits

	Legal Criteria

Non-service connected pension benefits may be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements, and who is permanently and totally disabled from a non-service connected disability that is not the result of the veteran's willful misconduct.  See 38 U.S.C.A. § 1521(a), (j); see also 38 U.S.C.A. §§ 1502(a), 1503.  

Unless specifically provided otherwise, the effective date of an award based on an original claim for pension is the date of receipt of the claim or the date that entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (noting that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application"); 38 C.F.R. § 3.400 (stating that the effective date for a pension award "will be the date of receipt of the claim or the date entitlement arose, whichever is the later").

An exception to the effective date provisions noted above provides that if, within one year from the date on which a veteran became permanently and totally disabled, the veteran files a claim for a retroactive award and establishes that a physical or mental disability that was not the result of the veteran's own willful misconduct was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which the veteran became permanently and totally disabled, the pension award may be made effective from the date of receipt of the claim or the date on which the veteran became permanently and totally disabled, whichever is to the advantage of the veteran.  38 C.F.R. § 3.400(b)(1)(ii)(B).  

A specific claim in the form prescribed by the Secretary must be filed for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  VA amended its regulations on March 24, 2015, to require that all claims governed by VA's regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim in this case was filed prior to that date, the amendments are not applicable in this instance, and the regulations in effect prior to March 24, 2015, will be applied.  

At the time of the August 2009 rating decision granting non-service connected pension benefits, VA regulations defined "claim" as a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2009).  Additionally, any communication or action from a claimant, his representative, a Member of Congress, or some person acting as next of friend who was not sui juris, which indicated an intent to apply for one or more benefits under laws administered by VA, could be considered an informal claim by VA.  See 38 C.F.R. § 3.155(a) (2009).  While no set form was required for informal claims, it was required that an informal claim identify the benefit sought.  Id.  

	Factual Background and Analysis

The Veteran seeks an effective date earlier than April 28, 2009, for the award of non-service connected pension benefits.  As will be detailed below, the Veteran contends that the effective date for the award should be September 1985, when he was involved in a motorcycle accident and was hospitalized at the Los Angeles VAMC.  In the alternative, the Veteran maintains that the effective date should be in or around 2005, when he filed a service connection claim for hepatitis C.  

A September 1985 admission report from the Los Angeles VAMC indicates that the Veteran was admitted from September 11, 1985 to September 24, 1985 for a fracture of the left tibia-fibula.  An October 1985 admission report provides that the Veteran was admitted to the Los Angeles VAMC on October 2, 1985 for an unstable left tibia-fibula, and he was discharged on January 10, 1986.  An appointments list from the Los Angeles VAMC provides that between March 1985 and February 1986, he received outpatient treatment for dermatological, dental, ENT, and audiology issues.  

In September 2003, the Veteran filed a claim for service connection for hepatitis C and depression/anxiety.  On the VA Form 21-526, the Veteran only checked the box indicating that he was applying for compensation.  He did not check the box indicating that he was filing for pension, nor did he complete the portion of the application form pertaining to pension.  The Veteran also checked the box indicating that he had never previously filed a claim for benefits with VA.  

Following the March 2004 rating decision, VA received no correspondence from the Veteran until April 28, 2009, when he submitted a letter, which stated that it served as an informal claim for pension.  In May 2009, the Veteran submitted an application for non-service connected pension benefits, via a VA Form 21-526.  On the application form, the Veteran indicated that he had previously filed a claim for compensation from the Office of Workers Compensation Programs in 1985 in Los Angeles, California.  He did not check any boxes in the portion of the application form asking whether he had previously filed a claim for any benefit with VA.  

VA treatment records dated between April 2008 and April 2009 reflect that the Veteran received treatment for right knee and left ankle pain, a right wrist fracture, hepatitis C, depression, chest pain, and cold symptoms.  In addition, in March 2009, the Veteran was hospitalized for three days for a myocardial infarction.  

In May 2009, the Veteran submitted a record of earnings and noted that since his motorcycle accident in 1985, he lost most of his reasoning ability and had not been able to hold a job for very long.  He also provided that he was "declared disabled" by the State of California, but he left in 1986 and "did not follow [through]."  

In his June 2010 notice of disagreement, the Veteran wrote that he was in a severe motorcycle accident in September 1985 and was taken to the Los Angeles VAMC, where "VA and California" determined that he was disabled.  He indicated that he received payments during the four months that he was hospitalized, and that he stopped receiving payments in February 1986, when he returned to North Carolina.  He noted that he had never been able to hold or maintain a job since then.  

In an August 2010 statement, the Veteran maintained that his award for non-service connected pension should date back to the September 1985 accident, as he was "declared disabled" and received payments for a traumatic brain injury and broken bones.  He alternatively suggested that the effective date should be 2005, when he was diagnosed with hepatitis C and filed a service connection claim.  

At his June 2017 Board videoconference hearing, the Veteran discussed his September 1985 motorcycle accident and inpatient treatment at the Los Angeles VAMC.  He maintained that a treating physician told him that he was going to be classified as "100 percent disabled" and that he would "start collecting a check."  The Veteran reportedly communicated with VA employees and representatives from DAV regarding the payments, and during the four months that he was hospitalized, checks were deposited at the bank at the VA hospital.  When asked whether he recalled seeing any of the checks or whether he was sure the checks were from VA as opposed to another organization or agency, the Veteran maintained that he never saw the checks because they were simply deposited into his account, and he was unable to verify the source of the checks.  The Veteran detailed that when he returned to North Carolina in 1986, an unspecified office in Greensboro informed him that it had no record of the payments.  He did not recall whether he filed any new application with the North Carolina office.  

Following his hearing, the Veteran submitted multiple documents in June 2017, including documents pertaining to his 2012 application for disability retirement from VA, in addition to VA treatment records dating between 2007 and 2012.  

Upon consideration of the record and applicable regulations, the Board concludes that the Veteran is not entitled to an effective date earlier than April 28, 2009 for the award of non-service connected pension benefits.  

As noted above, the Veteran submitted a letter on April 28, 2009, which indicated that it served as an informal claim for VA pension benefits.  Based on a review of the claims file, there is no earlier communication or action evidencing an intent to apply for, or a belief in entitlement to, VA pension benefits.  Prior to the April 28, 2009 informal claim for VA pension benefits, the Veteran filed a claim for service connection for hepatitis C and depression/anxiety in September 2003, in which he only sought VA compensation benefits.  He did not check the box indicating that he was applying for pension benefits, complete the pension portion of the application form, or include any notation regarding pension benefits.  There is no indication that the Veteran intended to apply for, or expressed a belief in entitlement to, VA pension benefits, and as such, the Veteran's September 2003 application for service connection does not constitute a formal or informal claim for VA pension benefits.  See 38 C.F.R. §§ 3.1(p), 3.155(a) (2009).  Accordingly, the earliest effective date for the award of non-service connected pension benefits is April 28, 2009, the date that VA received the Veteran's informal claim for pension benefits.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(1)(ii)(A) (2016).  

While the Veteran has suggested that he filed a claim for pension benefits in or around September 1985, there is a presumption of regularity that applies to VA processes and procedures, under which it may be assumed that VA has properly discharged its duties and responsibilities.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (providing that the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties).  Thus, had the Veteran filed a claim for VA pension benefits in 1985, the Board can presume that it would have been handled appropriately and would therefore be contained in the claims file, absent clear evidence to the contrary.  See Fithian v. Shinseki, 24 Vet. App. 146, 150-51 (2010) (stating that the presumption of regularity indicates that if a motion had been filed with the Board, the Board, acting in its regular course of business and following its regular process, would have placed it in the claims file).  

Although this presumption is rebuttable, it is not rebutted here.  Crucially, the Veteran's assertions regarding filing a claim in 1985 have been vague and are contradicted by other, more probative evidence of record.  As set forth above, the Veteran has indicated that he was declared disabled both by VA and the State of California, and at his June 2017 hearing, he stated that he was unable to verify whether the checks that he reportedly received were actually from VA as opposed to a state agency or other organization.  In addition to the fact that the record contains no indication that a claim for VA benefits was filed in 1985, the Board finds particularly compelling that in his September 2003 claim for service connection, the Veteran checked the box on the application form indicating that he had never previously filed a claim for benefits with VA.  Cf. Curry v. Brown, 7 Vet. App. 59, 67-68 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  Furthermore, in his May 2009 application for pension benefits, the Veteran checked no boxes indicating that he previously filed a claim for pension benefits.  Instead, he noted that he had previously filed a claim for compensation from the Office of Workers Compensation Programs in 1985 in Los Angeles, which suggests that the purported payments he received were from a different agency, not VA.  Thus, even if the Board were to assume, for the purposes of this decision, that the Veteran did receive payments during his hospitalization at the Los Angeles VAMC, the evidence weighs against a finding that such payments reflected an award of VA pension or compensation benefits.  Accordingly, despite the Veteran's contention that he filed a claim for VA pension benefits in 1985, without clear evidence to the contrary, the Board must presume that any such claim would be associated with the claims file.  

To the extent that the Veteran asserts that his April 2009 claim comprised a claim for a retroactive award of benefits, there is no basis for assigning an earlier effective date based on the exception that applies when a claimant becomes permanently and totally disabled, files a claim for a retroactive award of pension benefits within one year from the date of becoming permanently and totally disabled, and establishes that the claimed disability was so incapacitating that it prevented him from filing a disability pension claim for at least the first 30 days immediately following the date on which he became permanently and totally disabled.  See 38 C.F.R. § 3.400(b)(1)(ii)(B).  Crucially, the Veteran's medical records from the year preceding his April 2009 application for pension benefits do not tend to suggest that he was unable to file a disability pension claim due to physical or mental disability.  While the Veteran received treatment for multiple conditions, including knee and ankle pain, a wrist fracture, hepatitis C, depression, chest pain, and cold symptoms, and was hospitalized for three days following a myocardial infarction, there is no indication that the Veteran was rendered incapacitated for at least 30 days.  See id. (providing that while the facts and circumstances of each case apply, "extensive hospitalization will generally qualify as sufficiently incapacitating to have prevented the filing of a claim").  As such, the exception regarding the retroactive award of VA pension benefits does not apply to the Veteran's case and does not warrant assigning an earlier effective date.  

The Board acknowledges the Veteran's contention that he has been disabled and unable to maintain a job since his 1985 motorcycle accident.  To the extent that he asserts that an earlier effective date is warranted on the basis of equity, the Board is bound by law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

In summary, for the reasons set forth above, the Board concludes that the most credible and probative evidence weighs against a finding that an effective date earlier than April 28, 2009, for the award of non-service connected pension benefits is warranted.  Therefore, the claim must be denied.  See 38 U.S.C.A. § 5107(b).  


ORDER

An effective date earlier than April 28, 2009, for the Veteran's non-service connected pension benefits, is denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


